

116 HR 137 IH: Federal Election Integrity Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 137IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mrs. Davis of California introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Federal Election Campaign Act of 1971 to prohibit certain State election
			 administration officials from actively participating in electoral
			 campaigns.
	
 1.Short TitleThis Act may be cited as the Federal Election Integrity Act of 2019. 2.FindingsCongress finds that—
 (1)chief State election administration officials have served on political campaigns for Federal candidates whose elections those officials will supervise;
 (2)such partisan activity by the chief State election administration official, an individual charged with certifying the validity of an election, represents a fundamental conflict of interest that may prevent the official from ensuring a fair and accurate election;
 (3)this conflict impedes the legal duty of chief State election administration officials to supervise Federal elections, undermines the integrity of Federal elections, and diminishes the people’s confidence in our electoral system by casting doubt on the results of Federal elections;
 (4)the Supreme Court has long recognized that Congress’s power to regulate Congressional elections under Article I, Section 4, Clause 1 of the Constitution is both plenary and powerful; and
 (5)the Supreme Court and numerous appellate courts have recognized that the broad power given to Congress over Congressional elections extends to Presidential elections.
			3.Prohibition on campaign activities by chief State election administration officials
 (a)In GeneralTitle III of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.) is amended by inserting after section 319 the following new section:
				
 319A.Campaign activities by chief State election administration officials(a)ProhibitionIt shall be unlawful for a chief State election administration official to take an active part in political management or in a political campaign with respect to any election for Federal office over which such official has supervisory authority.
 (b)Chief State election administration officialThe term chief State election administration official means the highest State official with responsibility for the administration of Federal elections under State law.
 (c)Active part in political management or in a political campaignThe term active part in political management or in a political campaign means— (1)serving as a member of an authorized committee of a candidate for Federal office;
 (2)the use of official authority or influence for the purpose of interfering with or affecting the result of an election for Federal office;
 (3)the solicitation, acceptance, or receipt of a contribution from any person on behalf of a candidate for Federal office; and
 (4)any other act which would be prohibited under paragraph (2) or (3) of section 7323(b) of title 5, United States Code, if taken by an individual to whom such paragraph applies (other than any prohibition on running for public office).
							.
 (b)Effective DateThe amendment made by subsection (a) shall apply with respect to elections for Federal office held after December 2019.
			